Citation Nr: 0425621	
Decision Date: 09/17/04    Archive Date: 09/23/04

DOCKET NO.  02-16 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for psychiatric disability.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel




INTRODUCTION

The veteran had active duty from July 1983 to January 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  Jurisdiction over the claims 
folder was subsequently transferred to the RO in Roanoke, 
Virginia.


FINDINGS OF FACT

1.  All pertinent notification and indicated evidentiary 
development have been accomplished.

2.  A chronic acquired psychiatric disorder was not present 
in service, a psychosis was not manifested within one year of 
the veteran's discharge from service, and no currently 
present acquired psychiatric disorder is etiologically 
related to service.


CONCLUSION OF LAW

Psychiatric disability was not incurred in or aggravated by 
active service, and the incurrence or aggravation of a 
psychosis during such service may not be presumed. 38 
U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 
3.303(c); 3.307, 3.309 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) [codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)] and the regulations implementing it are 
applicable to the veteran's claim.

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well- 
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  In addition, VA 
is required to inform the claimant to submit any pertinent 
evidence in the claimant's possession.

The record reflects that prior to the adjudication of his 
claim, the RO sent the veteran a letter in November 2001 with 
attachments that informed him of the evidence and information 
necessary to substantiate his claim; the information and 
evidence that he should submit, and the assistance that VA 
would provide to obtain evidence on his behalf.  Although the 
RO did not specifically inform the veteran that he should 
submit any pertinent evidence in his possession, the veteran 
was informed of the evidence that would be pertinent to his 
claim and to either submit such evidence or provide the RO 
with the information and authorization necessary for the RO 
to obtain such evidence.  The Board is satisfied that the 
veteran was on notice of the fact that he should submit any 
pertinent evidence in his possession.  Therefore, the Board 
is satisfied that the RO has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 17 Veteran. Appellant. 412 (2004).

The Board further notes that the veteran's service medical 
records have been obtained, and that in June 2003, the RO 
requested and obtained additional service medical records 
from the National Personnel Records Center.  The veteran has 
neither identified nor authorized VA to obtain any other 
medical records pertinent to his claim.  Although records 
pertaining to the veteran's award of disability benefits from 
the Social Security Administration have not been obtained, 
the veteran has not alleged that any records in the 
possession of the Social Security Administration would be 
supportive of his claim nor is there any other indication 
that such records would be supportive of his claim.  

The Board notes that in various statements, including a June 
2002 notice of disagreement, the veteran argued that when 
hospitalized in 1999, he was told that his bipolar disorder 
began in service in 1983; that the hospital issued a letter 
to VA in February 1999 indicating that his current problems 
began in service and warranted benefits; and that his 
treating physician, Dr. Abeleda, felt his current disorder 
was linked to service.  The RO has informed the veteran of 
the evidence of record and the absence of any medical 
evidence linking his current psychiatric disability and 
informed him of the need for such evidence.  He has failed to 
do so.  Moreover, the RO afforded the veteran an appropriate 
examination to determine if his current psychiatric 
disability is etiologically related to service.  Therefore, 
in the Board's opinion, the medical evidence of record is 
adequate to decide the claim and there is no reasonable 
possibility that further development of the record will 
substantiate the claim.  Accordingly, the Board is satisfied 
that the RO has complied with the duty to assist requirements 
of the VCAA and the implementing regulations.  .
II.  Factual Background

Service medical records reflect that the veteran was 
hospitalized in October and November 1983 following a 
suicidal gesture.  The pertinent diagnoses on discharge were 
adjustment reaction of adult life with depressed mood and 
conduct disturbance, and passive dependent personality 
disorder.  

In November 1983 the veteran underwent a mental status 
evaluation associated with discharge proceedings.  The 
examiner noted that the veteran was passive, fully alert, 
fully oriented, with unremarkable mood or affect, clear 
thinking process, normal thought content, and good memory.  
The examiner's impression was that the veteran was mentally 
capable of understanding and participating in the 
proceedings, and there was no psychiatric disease or defect 
warranting disposition through medical channels.  The veteran 
was described as mentally responsible, able to distinguish 
right from wrong and to adhere to right, with the capacity to 
understand and participate in board proceedings.  The 
examiner opined that the veteran's problems were not amenable 
to hospitalization, treatment, transfer, disciplinary action, 
training or reclassification to another type of duty within 
the military, and it was unlikely that efforts to 
rehabilitate him into a satisfactory member of the military 
would be successful.  A diagnosis of passive-dependent 
personality disorder was rendered, and the veteran was given 
a general discharge for unsatisfactory performance.

There is no post-service medical evidence documenting the 
presence of any psychiatric disorder prior to 1999.  The 
diagnoses rendered on psychiatric evaluations in 1999 and 
thereafter have included schizoaffective disorder, bipolar 
disorder and paranoid schizophrenia.  None of the post-
service medical evidence suggests that the veteran's current 
psychiatric disorder is etiologically related to service.  

The diagnosis on a VA examination in April 2002 was bipolar 
disorder.  In a February 2003 addendum, the clinical 
psychologist noted that service records of hospitalization in 
Germany from October 1983 to November 1983 made no mention of 
psychotic symptoms, and contained no diagnosis of a 
psychosis.  The psychologist noted that after service, the 
first psychiatric diagnosis was entered in 1999.  Stating 
that DSM-IV does not report any established significant 
correlation between personality behavioral problems and the 
development, years later, of a bipolar disorder, the 
psychologist opined that it would not appear that the 
veteran's symptoms in service, diagnosed as a passive 
dependent personality disorder, represented the onset of his 
current bipolar disorder.

Also of record are statements from the veteran to the effect 
that his current psychiatric disability began in service and 
a statement from his mother essentially indicating that the 
service should have tried to help her son, that he had had a 
hard life since leaving the service, to include many jobs, 
and that he was so sick by 1999 that she sought medical 
attention for him.

III.  Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 

Personality disorders are not diseases or injuries for VA 
compensation purposes. 38 C.F.R. § 3.303(c).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests a psychosis 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

IV.  Analysis

The veteran was found to have a personality disorder in 
service.  As noted above, personality disorders are not 
diseases or injuries for VA compensation purposes.  He was 
also found to have an adjustment disorder in service, but 
this disorder has not been diagnosed since his discharge from 
service.  

The post-service medical evidence confirms the presence of 
chronic acquired psychiatric disease beginning in 1999, 
approximately 15 years following the veteran's discharge from 
service; however, there is no indication in the post-service 
medical evidence that a chronic acquired psychiatric disorder 
was present within one year of the veteran's discharge from 
service or that the veteran's current psychiatric disability 
is etiologically related to service.  Moreover, a VA medical 
opinion addressing the etiology of the veteran's current 
psychiatric disability is against the veteran's claim.  This 
opinion was rendered following an examination of the veteran 
and a review of the claims folder.  

The Board has considered the contentions of the veteran and 
the statement from his mother.  However, their lay opinions 
concerning matters requiring medical expertise, no matter how 
sincere, are of no probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

In light of these circumstances, the Board must conclude that 
the preponderance of the evidence is against the veteran's 
claim. 


ORDER

Service connection psychiatric disability is denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



